·-




             RECEIVED IN -
     COURT OF CRIMINAL APPEALS

              MAY 28 2015

      ---   ---~- ---------,   vn:;Hff
                                                                             &~ Clt?..:Z..I6
                                                                      No. 2014CR2964


                                                                        PLEA BARGAIN

     /.       I, the undersigned Defendant, together with my counsel and counsel for the State, agree that in exchange for the Defendant's agreement to plead
   /cy or nolo contendere, to allow the State to prove its case by means of written stipulations. The State may make recommendations regarding punishment;
 . Jwever, it is understood by all that even in the event the parties agree to recommend specific conditions and terms of community supervision or deferred
  adjudication or the length of supervision that such recommendations are not part of the formal plea agreement and are not binding on the Court. All parties
· understand and agree that the terms, conditions and length of supervision of community supervision or deferred adjudication are to be determined and
  assessed solely within the Court's discretion. It is further understood and agreed by the parties that in the event the Court assessed terms, conditions and or
  a length of supervision of community supervision or deferred adjudication different from those agreed to by the parties, that such difference shall not
  constitute grounds for setting aside· the Defendant's plea in this cause. If the court grants deferred adjudication, the State does not recommend any
  term of years as part of the plea agreement. All parties agree that if deferred adjudication is subsequently revoked, Defendant may be sentenced
 to any term of years within the range of punishment provided by law for this offense.

It is mutually agreed and recommended by the parties:

             _ _Prosecution to proceed only on Count(s)                             Prosecution for lesser included offense of _ _ _ _ _ _ _ _ __
             _ _Defendant agrees that he has been previously convicted of one/two or more felonies for enhancement under 12.42 P.C.
             _ _Class A Misdemeanor punishment with State jail Felony Conviction under 12.44 P .C.
             _    X_Punishment to be assessed at _8                  years
             _X_Fine $_1500_ _ __
             _ _Affirmative Finding of Deadly Weapon or 3G offense, Defendant not eligible for supervision under CCP 42.12,Sec.3
             _X_There is no application for community supervision/deferred adjudication.
             _ _State will make no recommendation of Defendant's deferred adjudication/community supervision application. State reserves right to speak
                    as to factual issues relevant to Defendant's punishment.
             _ _State opposes community supervision/deferred adjudication.
             _ _State recommends community supervision.
             _ _State recommends deferred adjudication.
             _X_ Concurrent with: _ 2 0 1 4 C R 2 2 1 0 - - - - - - - - - - - - - - - - - - - - - - - - , - - - - - - - - -
             _x_causes taken into consideration: _ _ NM 226830 (felon in poss)._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             _ _Restitution to be determined by the Court through the Community Supervision office o r $ - - - - - - - - - - ' - - - - - - - - - -
                       _ _Parable to victim in this cause number o n l y : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ,
                       ._ _Payable to victims u n d e r : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
             _ _ Other:----------------------------------------~---

                                                                     WAIVER OF APPEAL

          I understand that upon my plea of guilty or nolo contendere, where the punishment does not exceed that recommended by the prosecutor and
agreed to by me, my right to appeal will be limited to only: (1) those matters that wer~ raised by written motion file_d and ruled on before trial, or (2) other
matters on which the trial court gives me permission to appeaL I understand that I have this limited right to appeaL-· However, as part of my plea bargain
agreement in this case, I knowingly and voluntarily waive my right to appeal under (1) and (2) in exchange for the p ecutor's recommendation, provided
that th   unishment a        ed by t e court does not exceed our agreement In addition, if and when I am senten d t the Texas Department of Criminal
        o this case,     r. b requ t transfer to said institution.




follow the;flJ~~..biilrgaJ!!:
                                                              DATE

            Tlfe above terms constitute our agreement, and there e
                                                                        7
                                                                        agreements not set forth above.
                                                                                                          The   ~a"d Co"""''' .
          -""~:r-' (    .)
ASSISTANT DISTRICT ATTORNEY                                                                                      DEFENDANT

            NOTE: The parties are not allowed to make inding agreements regarding the length of community supervision or the terms and conditions of
community supervision, which are totally dependent upon the Court's discretion. The following recommendations do not constitute part of the formal plea
agreement. However, the (State) (both parties) make the following non-binding recommendations:


            _ _Community Supervision be granted for_ _ years
            _ _Treatment Alternative to Incarceration Program           _ _Days in Bexar County Jail or State Jail (circle one)
            -.-Hours Community Service                                  _ _Substance abuse treatment facility
            __._Days Electronic Monitoring                 _ _Zero Tolerance Bootcamp or State Bootcamp Program (circle one)
            _ _No contact with _ ____:_ _:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-:--

            Other Punishment r e c o m m e n d a t i o n s : - - - - - - - - - - - - - - - - : - - - - - - - - - - - - - - - - - - - - - -